DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0039] recites “The invention can also include a sensor on the external surface of o the bypass catheter that will has a signal to an external alarm” which appears to contain various grammatical issues.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said distance greater than” in line 22 which should read “said distance is greater than”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said blood sensor” in line 13 which should read “said blood flow sensor”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leading end of said bypass" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the leading end of said flexible lumen”.
Claim 1 recites the limitation "the artery" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intended bloodless surgical field" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said flow monitor outside surface" in 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “said flow monitor on said outside surface”.
Claims 3-12 depend from rejected claim 1; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2005/0015048 A1) in view of Millett (US 2015/0272538 A1).
Regarding claim 1, Chiu discloses an endovascular catheter (9940; fig. 89) comprising: a flexible lumen (cannula 9905) with a leading end (9506), a trailing end (9504) and a central portion disposed between the leading end and the trailing end with an outside surface and an internal surface (fig. 89); a first syringe and a second syringe, each disposed proximate the trailing end of said flexible lumen (wherein syringes may be used to inflate the balloons 9915, 9910; [0126]; [0212]); at least one aperture (9952) in the central portion of said flexible catheter, the at least one aperture being fluidly connected to an opening (9954) at the leading end thereby providing a bypass (fig. 89); a common carotid balloon (proximal balloon 9910) operatively connected to the first syringe; an internal carotid balloon (distal balloon 9915) operatively connected to the second syringe (as each balloon has its own inflation lumen and each balloon is inflated via a syringe); a blood flow sensor (pressure sensing lumen) disposed at the leading end of the flexible lumen that monitors blood flow through the at least one aperture ([0478]); and wherein the internal carotid balloon is disposed proximate the leading end and the common carotid balloon is disposed between the internal carotid balloon and the at least one aperture (fig. 89), the internal carotid balloon and the common carotid balloon being spaced apart by a distance (fig. 89) that when said internal carotid balloon and said common carotid balloon are inflated forms a space (distance between balloons) that upon a surgical incision of an artery forms a blood surgical field (due to the occlusion caused by the balloons) and wherein said distance is greater than an intended bloodless surgical filed (as the user may choose the intended bloodless surgical field and it may be any distance between the balloons).
Chiu fails to disclose wherein said blood flow sensor includes a flow monitor that communicates telemetrically to transmit flow readings to an external receiver.
However, Millett teaches a blood flow sensor (flow monitoring sensor; [0025]) that may be placed on a distal, leading end of a catheter (106), wherein said flood flow sensor includes a flow monitor that communicates telemetrically to transmit flow readings to an external receiver (as the flow sensor wirelessly communicates with an interface; [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow sensor of Chiu to include a flow monitor that communicates telemetrically to transmit flow readings to an external receiver as taught by Millett in order to remove any cables between the device and the external receiver giving the device more effective maneuverability.
Regarding claims 5 and 6, modified Chiu fails to disclose a unidirectional valve disposed within the flexible lumen, wherein the unidirectional valve is disposed upstream from the at least one aperture.
However, Chiu teaches an alternative embodiment which includes a valve flap (519; fig. 6) within the flexible lumen (fig. 6) at the proximal end of the catheter i.e. upstream from the apertures at the distal end of the catheter to prohibit blood and/or treatment agents from flowing by the flap when closed ([0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Chiu to include the flap/valve of Chiu within the flexible lumen as taught by an alternative embodiment of Chiu in order to seal the lumen of the catheter when there are no devices disposed there through.

Claim(s) 3-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2005/0015048 A1) in view of Millett (US 2015/0272538 A1), as applied to claim 1 above, and further in view of Turovskiy et al. (US 2002/0128679 A1).
Regarding claims 3-4 and 7-10, Chiu teaches that the occlusion catheter devices may also include a filtering device that restricts particles from passing through but does not restrict fluid, such as blood ([0007]), but fails to disclose an extendable netting at the leading end, wherein the extendable netting is a concave netting, a guidewire extending through the flexible lumen from the trailing end to the leading end, the guidewire being operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form a net, wherein the guidewire has a terminus proximate the trailing end of the flexible lumen, the guidewire having an external tubular wire and an internal wire that is slidably disposed within the external tubular wire, wherein the internal wire is operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form the net, and wherein the internal wire comprises an extension at the terminus that extends outside of, and along an outside of, the external tubular wire.
However, Turvoskiy teaches an endovascular catheter (fig. 2A) with a concave extendable netting (12) at the leading (distal end) of the catheter in order to capture embolic material dislodged during the procedure, and a guidewire (including at least elongate member 11 and cartridge 14) extending through the flexible lumen (as elongate member 11 extends through the introducer 15) from the trailing end to the leading end, the guidewire being operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form a net ([0062]), wherein the guidewire has a terminus (at mechanism 5) proximate the trailing end of the flexible lumen, the guidewire having an external tubular wire (14) and an internal wire (11) that is slidably disposed within the external tubular wire, wherein the internal wire is operatively connected to the extendable netting to extend the extendable netting outside of the flexible lumen to form the net wherein the internal wire comprises an extension (mechanism 5) at the terminus that extends outside of, and along an outside of, the external tubular wire (fig. 2A; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Chiu to include a filtering concave net and a guidewire as taught by Kaganov in order to effectively capture material that may be dislodged during the procedure.

Allowable Subject Matter
Claims 2 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous rejection of claim(s) 1 over 35 U.S.C. 112(a) as failing to comply with the written description requirement has been overcome in light of the amendments made to claim(s) 1 on 6/21/2022. However, rejection(s) over 35 U.S.C. 112(b) remain as discussed above.
Due to the claim amendments filed 6/21/2022, the priority date has been restored to 6/30/2015.
The rejection of claims 1 and 3-12 under 35 U.S.C. 103 as being unpatentable over Boehm, JR et al. (US 2017/000493 A1) in view of Franklin et al. (US 2018/0236203 A1) has been withdrawn in light of applicant’s amendment made 6/21/2022; specifically, the amendment gives the claims a priority date of 6/30/2015 which obviates the 103 rejections.
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771